DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  “containers” should be “sealed containers” throughout claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 8-16, 18, 20 – 22 and 26 - 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassel (5911252) in view of Caputo et al. (2004/0051368)
Regarding claims 1 and 26, the Cassel reference discloses an automated system (10) for the production of a patient-tailored dose of a contrast agent (see Abstract) wherein said system comprises:
(i) one or more sealed containers (12, 14) comprising constituents for the preparation of said contrast agent in a dilutable form; 
(ii) a receiving device for receiving said one or more containers (see Figures 1 – 2A);
(iii) a conduit (24, 26) for bringing a diluent and the constituents of said one or more containers together to result in diluted constituents;
(iv) a conduit (40) for conveying said diluted constituents into a product container (22); (v) an electronic memory (16) of a computing device for receiving data wherein said data comprises said data relating to said constituents and patient-specific data; and, 
(vi) software instructions to calculate the amounts of each constituent required for said dose and to direct the preparation of said dose (see column 3, lines 28 – 41).
	The Cassel reference is silent as to each of said one or more containers comprising an information carrier providing data relating to said constituents.
	The Caputo et al. reference discloses another system for delivery medical fluid to a patient, the system comprising a container (15) including an RFID tag for storing data related to the medical fluid therein (see Figure 6 of Caputo et al.).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Cassel container to have an RFID tag (if not already) as, for example, taught by the Caputo et al. reference in order to store data relating to the fluid within the container, which can be electronically read and verified when being delivered to a patient.

	Regarding claims 2, 4, 6, 9-16, 18, 20 and 21, claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Further, see column 3, line 59 – column 4, line 25.  
Moreover, regarding claims 10-16, 18, 20 and 21, the Cassel device is further capable of delivering the API (active pharmaceutical ingredient), X-ray and MRI contrast agents defined within the claims.  Whether the specific contrast agents were actually used is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claim 8, the Cassel reference discloses containers (12, 14; discussed supra), but doesn’t disclose having an additional container comprising an API of said contrast agent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional containers to hold API, diluent, excipients, etc., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 22, the Cassel reference discloses a container (12, 14), which can be construed as a capsule.

Regarding claim 27, syringes (22) are construed as injector systems.

Regarding claim 28, the method would be inherent during normal use and operation of device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various automated systems similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753